Citation Nr: 1012238	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-04 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey

THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for coronary artery disease has been 
received.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for valvular heart 
disease, claimed as a heart valve murmur.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from March 1961 to July 
1964.

A claim for service connection for coronary artery disease 
with diastolic dysfunction was previously denied by the RO 
in October 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2007 rating decision in which the RO denied 
service connection for leaky heart valve murmur and denied 
the petition to reopen a claim for service connection for 
coronary artery disease with diastolic dysfunction.  In 
March 2008, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in January 
2009, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2009.

A May 2009 letter informed the Veteran that his hearing was 
scheduled in June 2009.  Although the hearing notification 
was not returned by the United States. Postal Service as 
undeliverable, the Veteran failed to report for the 
scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

The RO has addressed the claim for service connection for 
coronary artery disease as a petition to reopen the claim.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence 
has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized that portion of the 
appeal involving coronary artery disease as encompassing the 
first two matters set forth on the title page.  

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the Veteran was previously denied service connection for 
coronary artery disease on the basis that there was no 
medical evidence linking his coronary artery disease to 
disease or injury incurred or aggravated in service, 
including the use of tobacco or nicotine dependence.  As 
there was a diagnosis of coronary artery disease at the time 
of the previous final decision, the diagnoses of coronary 
artery disease since that denial cannot constitute a 
different diagnosed disease or injury. 

The Board's decision to reopen the claim for service 
connection for coronary artery disease is set forth below.  
The claims for service connection for coronary artery 
disease, on the merits, and valvular heart disease are 
addressed in the remand following the order; those matters 
are being remanded to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim herein decided have been 
accomplished.

2.  In an October 1998 rating decision, the RO denied 
service connection for coronary artery disease with 
diastolic dysfunction; although notified of the denial in an 
October 1998 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the 
October 1998 denial is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim for service connection for coronary artery 
disease.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service 
connection for coronary artery disease with diastolic 
dysfunction is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As evidence pertinent to the claim for service 
connection for coronary artery disease, received since the 
RO's October 1998 denial, is new and material, the criteria 
for reopening the claim for service connection for coronary 
artery disease are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.




II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As indicated above, the RO denied the Veteran's claim for 
service connection for coronary artery disease with 
diastolic dysfunction in October 1998.  

The evidence of record at the time consisted of the 
Veteran's service treatment records, private treatment 
records, and an August 1998 VA examination report.

The basis for the RO's October 1998 denial was that the 
evidence did not show that the coronary artery disease with 
diastolic dysfunction was related to any disease or injury 
during service or was a direct result of the use of tobacco 
or nicotine dependence in service. 

The Veteran did not initiate an appeal with the October 1998 
RO decision.  See 38 C.F.R. § 20.200 (2009).  The RO's 
October 1998 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his previously denied claim in 
July 2006.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
3 (1996).  Here, the last final denial of the claim is the 
RO's October 1998 rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 
1998 includes private records documenting the Veteran's 
treatment for heart disease.

In a March 2008 written statement, J.O., M.D., indicated 
that the Veteran was his patient.  He had atherosclerotic 
coronary artery disease.  In the statement, written on 
behalf of the Veteran , Dr. O suggested that his heart 
condition was as likely as not related to military service 
and/or diagnosis rendered during care while performing 
military service.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
coronary artery disease.

At the time of the October 1998 rating decision, there was 
evidence that the Veteran had coronary artery disease and 
that there may be a relationship between coronary artery 
disease and tobacco use; however, there was no medical 
evidence of a relationship between coronary artery disease 
and service.  The additionally received March 2008 written 
statement reflects that atherosclerotic coronary artery 
disease may be related to the Veteran's military service.  

The Board finds that the foregoing evidence is "new" in that 
it was not before agency decisionmakers at the time of the 
October 1998 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is "material" 
in that it addresses a possible relationship between 
coronary artery disease and service.  Hence, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for coronary artery 
disease.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
coronary artery disease are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for coronary artery disease has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that RO development of the claims for 
service connection, on the merits, is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred 
in service, but the record does not contain sufficient 
medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83.  Under 
the circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would 
be helpful in resolving the claims for service connection.

As noted above, the Veteran submitted a March 2008 written 
statement, in which Dr. O indicated that the Veteran had 
been diagnosed with atherosclerotic coronary artery disease 
and that his heart condition was as likely as not related to 
his military service or a diagnosis or treatment rendered 
during service.

Furthermore, the service treatment records indicate that the 
Veteran was diagnosed in service with a heart murmur.  There 
is also post service evidence of valvular disease.  
Specifically, a February 2005 private treatment record shows 
the Veteran had mild segmental left ventricular dysfunction.

This evidence suggests that Veteran may have coronary artery 
disease or valvular heart disease related to service.  With 
regard to the coronary artery disease, the Board finds that 
the March 2008 written statement is insufficient to 
establish a relationship between any current heart condition 
and service, because Dr. O provided no rationale for his 
opinion.  Therefore, VA will seek to obtain another opinion 
on this matter.  With regard to a valvular heart disease, 
the record includes no actual opinion addressing the medical 
relationship, if any, between any valvular heart disorder 
and service, to include the diagnosis of a heart murmur in 
service.  Under these circumstances, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to 
undergo VA examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for valvular heart disease (as the original claim 
will be considered on the basis of the evidence of record), 
and shall result in denial of the reopened claim for service 
connection for coronary artery disease.  See 38 C.F.R. 
§ 3.655(a),(b) (2009) .  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical 
facility.

Further,  to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA cardiovascular examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current heart disabilities, to 
particularly include coronary artery 
disease and/or valvular heart disease.  
Then, with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability had its onset in or is 
medically related to service, including 
the in-service diagnosis of a heart 
murmur.  In rendering the requested 
opinion, the physician should specifically 
consider the in- and post-service 
treatment records, as well as the 
Veteran's contentions.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to him by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If the Veteran fails, without 
good cause, to report to the scheduled 
examination, in adjudicating the claim for 
service connection for coronary artery 
disease, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of 
pertinent evidence (to particularly 
include all that added to the record since 
the RO's last adjudication of the claims) 
and legal authority.

7.  If any the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


